El Juez Asociado Se. Aldbey
emitió la opinión del tribunal.
Genaro Astaoio fue denunciado por un delito de acome-timiento y agresión grave porque yendo montado en una bicicleta que corría a gran velocidad por una calle del pueblo de Cabo Rojo maliciosa, voluntaria y criminalmente arro-lló con dicho vehículo a la niña Monserrate Padilla, con la intención de producirle grave daño corporal, tirándola al suelo, partiéndole un diente y cansándole contusiones en la pierna y mano derecha.
El denunciado excepcionó la denuncia fundándose en que no alega que él sea un varón adulto y el tribunal inferior, estimando que la denuncia puede considerarse como de aco-metimiento y agresión simple, desestimó la excepción ha-ciendo constar que consideraría el caso como de acometi-miento y agresión simple, resolución que fué excepcionada por el denunciado. Celebrado el juicio y declarado culpable del delito de acometimiento y agresión simple, interpuso el pre-sente recurso de apelación.
La primera cuestión que promueve el apelante es que el tribunal inferior cometió error al declarar sin lugar la ex-cepción perentoria que opuso a la denuncia por cuanto ésta adolecía de un defecto esencial y que debió ordenar el sobre-seimiento y archivo de la causa y no someterlo a juicio por acometimiento y agresión simple para el cual no estaba pre-parado.
Respecto de esta cuestión nos bastará decir que no hubo perjuicio alguno para el apelante en ser sometido a juicio con una denuncia cuyos hechos imputaban un delito de aco-metimiento y agresión simple, aunque estuvieran calificados *844como constitutivos de acometimiento y agresión grave, por-que los hechos que se imputan y no la calificación que de ellos haga el denunciante, son los que lian de servir de base para el juicio y la sentencia. El Pueblo v. Zambrana, 18 D. P. R. 758.
En el otro motivo del recurso sostiene que la prueba no demostró que tuviera intención de causar a la niña Mon-serrate Padilla el daño que le produjo.
No bay duda de que de acuerdo con-la ley de marzo 10 de 1904 para derogar el artículo 237 del Código Penal y para determinar y castigar acometimiento y acometimiento y agresión simple o con circunstancias agravantes la inten-ción de causar daño es un .elemento esencial del delito de acometimiento y agresión, pero como la intención es un es-tado de la mente bay que deducirla de los becbos que se realizan y por esto el artículo 12 del Código Penal dice que la intención criminal se manifiesta por las circunstancias rela-cionadas con el delito y el sano juicio y discreción del acu-sado, así como que se presume por la manera y delibera-ción con que se intente o cometa un acto ilegal con el pro- ' pósito de perjudicar a otro. Para que la intención exista basta que el daño corporal sea el resultado de la conducta ilegal de otra persona porque la ley supone que toda persona intenta las consecuencias naturales y razonables de sus actos voluntariamente ejecutados. Artículo 102, No. 3 de la Ley de Evidencia. En consecuencia, para poder determinar si el apelante tuvo intención criminal de causar el daño que produjo a Monserrate Padilla es necesario que expongamos la manera cómo ocurrieron los becbos .que dieron ese resul-tado.
La prueba sin contradicción demostró que el apelante iba a tan gran velocidad en su bicicleta por la calle en que ocu-rrió el suceso que algunas personas le llamaron la atención de que iba a atropellar a alguien y que cuando sin disminuir su marcha volvió la cabeza para contestar a los que le hicie-ron esa advertencia arrolló a la niña Padilla que estaba *845cerca de la cuneta, produciéndole los daños que se expre-san en la denuncia.
De acuerdo con la doctrina que liemos expuesto en el caso de El Pueblo v. Blandford, resuelto en 24 de marzo de este año, los viandantes deben ser respetados en su dere-cho de transitar por las calles y caminos y la persona que infringe ese derecho realiza un acto ilegal cuyas consecuen-cias debe sufrir. Al caminar el apelante con su bicicleta por las calles de Cabo Bojo con una velocidad grande, a tal punto que otras personas preveyeron que iba a atropellar a alguien debía presumir que iba a causar daño corporal a algún vian-dante, pues cualquiera persona de razonable juicio sabe que el acto de guiar un vehículo'a gran velocidad por sitios donde ordinariamente ha de encontrar personas a pie produce gene-ralmente colisiones, por lo que, de su conducta puede dedu-cirse que intentó el mal que produjo a la niña Padilla ya que como hemos dicho, toda persona intenta los naturales y probables efectos de sus actos. El atropello y lesiones sufri-das por la niña no fueron consecuencia de un descuido suyo ni de un acto puramente casual sino la consecuencia natural de su acto voluntario e ilegal de correr su bicicleta con una velocidad peligrosa para los transeúntes. Quien por las calles de una población corre su vehículo a tal velocidad que crea un peligro para los que transitan por sus calles no puede negar que tuvo la intención de producir daño corporal a cualquiera de aquéllos, aunque no la tuviera para una persona determinada. Com. v. Hawkins, 157 Mass. 551.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada. ■

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.